 
Exhibit 10.15
 
* Note: Confidential treatment has been requested with respect to certain
information contained in this document. Confidential portions have been omitted
from the public filing and have been filed separately with the Securities and
Exchange Commission.
 
SECOND ADDENDUM TO THE JOINT MARKETING AND
SALES AGREEMENT
Between
ADP, INC. AND CONCUR TECHNOLOGIES, INC.
 
This Second Addendum is made as of May 28, 2002, between Concur Technologies,
Inc. (“Concur”) with its main office at 6222 185th Avenue Northeast, Redmond,
Washington 98052 and ADP, Inc. (“ADP”), by and through its Major Accounts
Division (“ADPMA”) of its Employer Services Group with its principal office at
One ADP Boulevard, Roseland, New Jersey 07068, and contains changes,
modifications, revisions and additions to the Joint Marketing and Sales
Agreement dated as of May 17, 2000 (as amended by this Second Addendum and the
Addendum dated November 29, 2001, the “Agreement”). Terms used in this Second
Addendum but not otherwise defined herein shall have the respective meanings
assigned to them in the Agreement.
 
Whereas, the parties desire to amend the Agreement primarily for the following
purposes: (a) to convert the scope of ADP’s role going forward from marketing
and sales solicitation of Concur Products under Concur User Agreements to
reselling of Concur Products under ADP User Agreements; (b) to adjust the roles
and responsibilities of the parties with respect to such change in scope; and
(c) to expand the Agreement to include certain sales activities by the National
Accounts Division of ADP’s Employer Services Group (“ADPNA”).
 
Now, therefore, in consideration of the mutual covenants contained in the
Agreement and in this Second Addendum, and for other good and valuable
consideration receipt of which is hereby acknowledged, notwithstanding anything
to the contrary contained in the Agreement, ADP and Concur agree as follows:
 
1.
 
The parties agree to amend the Agreement to the extent necessary to permit ADPNA
to: (1) qualify sales opportunities for, and refer sales leads for closing to,
ADPMA for sales of the Concur Products to ADP Clients and prospect companies
with 3,000 or less employees in accordance with the terms of the Agreement; and
(2) refer sales leads to Concur for “Concur License Transactions” and “Concur
Hosted Subscription Transactions”, as those quoted terms are defined in the
attached Exhibit F to the Agreement. Accordingly, the parties agree as follows:

 

 
(a)
 
Concur hereby grants to ADPNA a non-exclusive right to qualify sales
opportunities for, and refer sales leads for closing to, ADPMA for sales of the
Concur Products to ADP Clients and prospect companies with 3,000 or less
employees in the Territory, subject to the terms of the Agreement.

 

 
(b)
 
To the extent necessary to exercise its rights described in clause (a) above,
ADPNA shall be afforded the additional rights, and shall be subject to the
additional obligations, that



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



1



--------------------------------------------------------------------------------

are applicable to ADP and the Major Accounts Division in Sections 3.2, 3.5, 5.1,
5.2 (but only to the extent necessary for training of ADPNA sales
representatives), 6.4 (in which case the reference to “Major Accounts Division”
shall mean “National Accounts Division”), 9.2, 10.2 (in which case the word
“mid-sized” shall be deemed deleted), 11.1, 11.2, and 11.3 of the Agreement.
 
2.
 
Section 1.2 of the Agreement is hereby amended by inserting the phrase “or ADP
User Agreement, as applicable, or” immediately after the phrase “Concur User
Agreement and” contained therein.

 
3.
 
Section 1.5 of the Agreement is hereby amended by deleting the text of such
section in its entirety and replacing it with the following text:

 
“ ‘Concur Products’ means: (a) the Concur ASP model of Concur Expense, which
model consists of Internet-based travel and expense management services
utilizing the Concur Expense software that is hosted and managed by Concur, as
the same may be reasonably modified by Concur from time to time; and (b) any
additional Concur products or services mutually agreed to by the parties in
writing. For the avoidance of doubt, Concur Products do not include Concur’s
Concur Payment or Concur Time products or services.”
 
4.
 
Section 1 of the Agreement is hereby amended by adding the following new Section
1.13:

 
“1.13 ‘Concur Service Fees’ means the flat dollar amounts specified in the
attached Exhibit D that ADP is required to remit to Concur for sales of Concur
Products to ADP-acquired Clients under this Agreement and the applicable ADP
User Agreement (as defined in Section 6.1 below), and as consideration for the
Concur responsibilities set forth in the Agreement.”
 
5.
 
Section 2 of the Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 
“2. CO-BRAND STRATEGY
Notwithstanding anything to the contrary, the parties agree that all marketing
and sales solicitation of, and the consummation of contracts with ADP-acquired
Clients for, the Concur Products by ADP shall be performed solely under the
Co-Brand Strategy in accordance with the provisions of this Agreement; provided,
however, that such limitation shall not apply to sales referrals to Concur as
described in Section 9.2 and Exhibit F of this Agreement. For purposes of this
Agreement, “Co-Brand Strategy” shall mean that: (a) Concur Products marketed by
ADP under this Agreement will be marketed primarily under the ADP name, brand,
and Trademarks, but with the Concur name, logo, and appropriate Trademarks
displayed as mutually agreed upon by the Parties; (b) certain Concur Promotional
Materials chosen by ADP will be reprinted (at ADP’s cost) and will bear both
Concur’s and ADP’s name and logo (standard Concur reports will not be changed);
and (c) both ADP and Concur agree to cooperate with each other in the use of
their respective names, logos, and Trademarks; provided however, that in no
event shall either Party use the other Party’s name, logo, or other Trademarks
without the prior written consent of such other Party, except as may be required
by federal securities law or regulation.”
 
6.
 
Section 3.2 of the Agreement is hereby amended by deleting the text of such
section in its entirety and replacing it with the following:



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



2



--------------------------------------------------------------------------------

 
“3.2.1 During the Term, Concur’s direct sales force will [ * * * ] in the
Territory, and will support the ADP sales force for such sales.
 
3.2.2 In order to avoid conflicts in the marketing of Concur products and
services to [ * * * ] in the Territory, the parties agree to determine ADP’s
marketing opportunities with respect to Concur Products, as set forth below:
 
(a) [ * * * ], Concur Products to a prospect company [ * * * ] in the Territory,
ADP will complete Concur’s then-current Prospect Qualification Form with respect
to such prospect and deliver it to the applicable alliance managers of both ADP
and Concur, at which time ADP may [ * * * ] with such prospect, subject to the
terms of clause (b) below. Based on the prospect feedback reflected in the
Prospect Qualification Form, [ * * * ] will reasonably determine the needs of a
given prospect (e.g., whether the need is for [ * * * ]). If [ * * * ]
determines that the need is for the [ * * * ], then [ * * * ] may continue [ * *
* ] with such prospect. If [ * * * ] determines that the need is for the [ * * *
] will refer the prospect to [ * * * ] in accordance with Section 9.2 below and
the attached Exhibit F.
 
(b) The applicable alliance managers of Concur and ADP will work together in
good faith to jointly monitor conflicts in the marketing of Concur products and
services on an ongoing basis. Accordingly, notwithstanding the terms of clause
(a) above, upon the request of either the Concur or ADP alliance manager to the
other alliance manager, both alliance managers will confer in good faith to
determine the needs of a given prospect (e.g., whether the need is for [ * * *
]). If such alliance managers jointly determine that the need is for the [ * * *
], then [ * * * ] pursue a transaction with such prospect. If such alliance
managers jointly determine that the need is [ * * * ] then the alliance managers
will [ * * * ] to pursue the ASP transaction with such prospect. If the alliance
managers are unable to agree on which party is in a better position to pursue
the ASP transaction within five business days after commencement of such
discussions, then whichever party can document that it was the first to achieve
any of the following with the prospect will have the [ * * * ] an ASP
transaction with such prospect [ * * * ]: (i) conduct one or more face-to-face
meetings or substantial communications with the prospect regarding the ASP model
of Concur Expense during the [ * * * ]; or (ii) establish a business
relationship with the prospect or an affiliate of the prospect with respect to
any model of Concur Expense under a current written agreement with such prospect
or affiliate.
 
3.2.3 During the Term, ADP’s direct sales force will not market or sell the
Concur Products to ADP Clients or prospect companies that have [ * * * ] in the
Territory, and will support the Concur sales force for such sales, except as set
forth below:
 
(a) ADP will refer all ADP Clients or other prospect companies that have [ * * *
] in the Territory to Concur in accordance with Section 9.2 below and the
attached Exhibit F.
 
(b) For all leads provided by ADP to Concur in accordance with clause (a) above,
[ * * * ] will reasonably determine the needs of a given prospect (e.g., whether
the need is for the [ * * * ]). If [ * * * ] determines that the need is for [ *
* * ], then [ * * * ] may continue [ * * * ] with such prospect. If [ * * * ]
determines that the need is for the [ * * * ], then [ * * * ] will refer the
prospect back to [ * * * ] for sales in accordance with the terms of this
Agreement and will support [ * * * ].



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



3



--------------------------------------------------------------------------------

 

 
3.2.4
 
For purposes of this Section 3.2, the number of employees of a given company
shall be determined by [ * * * ] of that company, and not the [ * * * ] of that
company.”

 
7.
 
Section 6.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

 
“6.1
 
Customer Agreements.

 

 
6.1.1
 
For each ADP Client or prospect who initially purchases any Concur Products
prior to [ * * * ], ADP will promptly forward to Concur headquarters a Concur
User Agreement in the form set forth in Exhibit C-1 signed by the applicable
ADP-acquired Client (each a “Concur User Agreement”) and a completed Concur
Sales Order form. The parties will mutually agree to a process for handling
exceptions to the Concur User Agreement form on a case-by-case basis. Concur may
reasonably modify the form of Concur User Agreement upon [ * * * ]. All renewal
or successor contracts for use of Concur Products by such ADP-acquired Clients
will be made under a Concur User Agreement between Concur and the ADP-acquired
Client and will be subject to the terms of Section 8.2 below.

 

 
6.1.2
 
For each ADP Client or prospect who initially purchases any Concur Products
after [ * * * ], ADP will promptly forward to Concur headquarters an ADP User
Agreement and a completed ADP Sales Order form. For purposes of this Agreement,
the term “ADP User Agreement” means an agreement that contains terms and
conditions that are, in all material respects, in the form set forth in the
attached Exhibit C-2, provided, however, that all ADP User Agreements will
contain terms and conditions regarding the following topics that are identical
to the terms and conditions regarding those topics as set forth in the attached
Exhibit C-2: [ * * * ]. The parties will mutually agree to a process for
handling exceptions to the required terms of the ADP User Agreement form on a
case-by-case basis. ADP may reasonably modify the form of ADP User Agreement [ *
* * ]. All renewal or successor contracts for use of Concur Products by such
ADP-acquired Clients will be made under an ADP User Agreement between ADP and
the ADP-acquired Client and will be subject to the terms of Section 8.3 below.

 

 
6.1.3
 
Notwithstanding the foregoing, the parties agree to a transition period [ * * *
] in which transactions under the Agreement can be entered into with
ADP-acquired Clients under either the Concur User Agreement as specified in
Section 6.1.1 above, or the ADP User Agreement as specified in Section 6.1.2
above.”

 
8.
 
Section 6 of the Agreement is hereby amended by adding the following new
Sections 6.6 and 6.7 to the end thereof:

 
“6.6 ADP shall be solely responsible for all billing and collection of all
amounts due from ADP-acquired Clients under ADP User Agreements. Accordingly,
the parties agree that the failure of any ADP-acquired Client to pay ADP the
amounts due under an ADP User Agreement shall not alter or affect ADP’s
obligation to pay Concur the Concur Service Fees due under this Agreement.
 
6.7 For each transaction under an ADP User Agreement, ADP shall obtain from each
ADP-acquired Client, and maintain at all times during the term of the applicable
ADP User
 



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



4



--------------------------------------------------------------------------------

Agreement with such client, the client’s authorization for Concur to access and
use the client’s information and data that Concur reasonably deems necessary
solely for it to exercise its rights and perform its obligations under this
Agreement and the applicable ADP User Agreement with respect to such client.
Concur agrees that it will not disclose such information and data to third
parties, or otherwise use such information or data, except to the extent Concur
reasonably deems necessary solely for it to exercise its rights and perform its
obligations under this Agreement and the applicable ADP User Agreement with
respect to each such client.”
 
9.
 
Section 7.1 of the Agreement is hereby amended by: (a) inserting the
parenthetical phrase “(solely for those ADP-acquired Clients who purchased
Concur Products under Concur User Agreements)” immediately after the phrase
“billing and collections” contained therein; and (b) deleting the phrase
“marketing and sales” contained therein.

 
10.
 
Section 7.2 of the Agreement is hereby amended by inserting the parenthetical
phrase “(solely for those ADP-acquired Clients who purchased Concur Products
under Concur User Agreements)” immediately after the phrase “bill and collect”
contained therein.

 
11.
 
Section 7 of the Agreement is hereby amended by adding the following new
sections 7.5, 7.6, and 7.7, to the end thereof:

 
“7.5 Uptime Warranty; Customer Support Commitments. Concur will make the Concur
Products available for all ADP-acquired Clients [ * * * ] of the time [ * * * ].
As used in this Agreement, [ * * * ] means the [ * * * ] Concur Product [ * * *
] for one or more of the following reasons, in whole or in part: (i) scheduled
network, hardware, software, or service maintenance and/or upgrades [ * * * ]
and do not occur [ * * * ]; (ii) the acts or omissions of ADP or ADP’s
employees, agents, contractors, or vendors, or anyone gaining access to the
Concur Product by means of ADP’s passwords or equipment; (iii) a failure of the
Internet, the public switched telephone network, and/or other connectivity to
the Internet and/or an ADP-acquired Client’s intranet infrastructure, unless
such failure is caused by an act or omission of Concur; or (iv) the occurrence
of any event that is beyond Concur’s reasonable control, provided that Concur
acts diligently to remedy any such occurrence, unless such failure is directly
caused by an act or omission of Concur. Concur warrants that the Concur Products
[ * * * ]; provided that ADP and the ADP-acquired Clients satisfy the minimum
hardware and communication requirements recommended by Concur. Concur will make
[ * * * ] will consist of access for logging cases and reviewing case status,
FAQs, net-based tutorials, on-line access to articles and white papers published
by Concur on technical support issues, as well as any other [ * * * ] that
Concur reasonably determines over time to be required to [ * * * ], and will be
co-branded (e.g., will contain the Concur and ADP name, URL, etc.). Concur will
also perform Concur technical support to review, escalate, and resolve cases, as
applicable, [ * * * ]. Each time Concur fails to meet a service level set forth
above, Concur shall: (i) promptly investigate the root cause(s) of the failure
and deliver to ADP notification identifying such root cause(s); (ii) use its
commercially reasonable efforts to correct the problem and to begin meeting such
service level as soon as practicable; and (iii) advise ADP of the status of such
corrective efforts. [ * * * ].
 
7.6 Security. Concur shall ensure that [ * * * ] in accordance with industry
standards for secure access to proprietary data, including providing physical
security, logical security (including using only proven technologies for
access), commercially reasonable user



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



5



--------------------------------------------------------------------------------

authentication and usernames and passwords for site users, implementing access
controls which are reasonably sufficient to prevent access [ * * * ]. If Concur
uses any third parties for hosting or data center services, Concur will require
that such third parties comply with terms that are no less protective than the
terms of this Section. Upon reasonable advance written notice by ADP, ADP shall
[ * * * ] set forth in this Agreement, provided that such [ * * * ] shall not
unreasonably interfere with Concur’s business operations and shall not [ * * *
]. Upon ADP’s request, Concur will [ * * * ] required under this Agreement or
otherwise performed by Concur to maintain security as required under this
Agreement, but only to the extent relating to ADP-acquired Clients. Upon
termination of this Agreement, Concur will [ * * * ], except to the extent
required for Concur to comply with applicable law.
 

 
7.7
 
Customer Surveys. Concur shall provide ADP with the results of any ADP-acquired
Client surveys it conducts related to the Concur Products, along with a copy of
the survey itself, within thirty (30) days from completion of the calculation of
results from such survey; provided, however, that Concur shall have no
obligation to provide survey results relating to any of its customers who are
not ADP-acquired Clients. Additionally, any ADP-acquired Client survey conducted
by Concur shall clearly identify the results obtained from the ADP-acquired
Clients. In the event that either ADP or Concur conducts a survey of the
ADP-acquired Clients, the other party shall reasonably cooperate with surveying
party and render all assistance reasonably requested by the surveying party in
connection with the survey.

 
12.
 
Section 8.1 of the Agreement is hereby amended by deleting the section in its
entirety and replacing it with the following:

 
“8.1 ADP agrees to offer Concur Products under this Agreement to ADP clients and
potential clients at end-user prices that [ * * * ], provided that such prices
are in accordance with the pricing model set forth in Exhibit D. [ * * * ]
 
13.
 
Section 8.2 of the Agreement is hereby amended by as follows: (a) replacing the
title of such section with the title [ * * * ]; and (b) inserting the following
new sentence to the beginning of such Section 8.2 and before Section 8.2.1: “For
those ADP-acquired Clients that purchase Concur Products under Concur User
Agreements:”.

 
14.
 
Section 8 of the Agreement is hereby amended by adding the following new Section
8.3 to the end thereof:

 
“8.3 Concur Service Fees for ADP User Agreements. For those ADP-acquired Clients
that purchase Concur Products under ADP User Agreements:
 
8.3.1 For each ADP-acquired Client, Concur’s receipt of the fully-executed ADP
User Agreement or the corresponding ADP Sales Order form shall evidence: (a)
ADP’s obligation to pay Concur the Concur Service Fees specified in the attached
Exhibit D that are applicable to such ADP-acquired Client; and (b) Concur’s
obligation to commence performance of the set-up activities and provision of
Concur Products to such ADP-acquired Client under the applicable ADP User
Agreement, which obligations shall continue until the earlier of (i) the date
that Concur’s obligation to provide services under such ADP User Agreement
terminates in accordance with the terms of this Agreement; or (ii) upon written
notice by [ * * * ] to cease providing such services to such client. In
addition, for each ADP-acquired Client, the Concur Service Fees shall be paid to
Concur as follows:



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



6



--------------------------------------------------------------------------------

 
(A) ADP shall pay the one-time Set Up Fee in the applicable amount specified in
Exhibit D to Concur as follows: (1) [ * * * ] of such fee shall be paid upon
ADP’s receipt of the first Concur billing summary after the date that Concur
receives the fully-executed ADP User Agreement or the corresponding ADP Sales
Order form, subject to prompt refund to ADP only if either one of the following
events occurs before the Set Up Completion Date: (a) Concur’s receipt of written
notice by ADP requesting Concur to cease providing the set-up activities and
provision of Concur Products to such client, or (b) the date that is [ * * * ]
after the date that Concur first receives the fully-executed ADP User Agreement
or the corresponding ADP Sales Order form, except as ADP and Concur otherwise
mutually agree to in writing; and (2) the remaining [ * * * ] of such fee shall
be paid upon ADP’s receipt of the first Concur billing summary after the Set Up
Completion Date.
 
(B) Commencing upon ADP’s receipt of the first Concur billing summary after the
Set Up Completion Date, and continuing thereafter on a monthly basis, ADP shall
pay the Monthly Base User Fees in the applicable amounts specified in Exhibit D
to Concur in arrears for the preceding monthly period. To clarify, the Monthly
Base User Fee applicable to any partial month shall be paid for on a full-month
basis rather than a pro-rata basis.
 
(C) Commencing upon ADP’s receipt of the first Concur billing summary after the
Set Up Completion Date, and continuing thereafter on a monthly basis, ADP shall
pay the Monthly Incremental User Fees in the applicable amounts specified in
Exhibit D, and all other monthly fees hereunder, to Concur in arrears for the
preceding monthly period.
 
For purposes of this Agreement, “Set Up Completion Date” shall mean [ * * * ].
 
8.3.2 On a monthly basis, Concur will deliver to ADP an electronic billing
summary identifying, on a client-by-client basis, the Concur Service Fees due
and owing to Concur as of the date of the billing summary. ADP will remit such
Concur Service Fees in the amounts set forth in Exhibit D to Concur by wire
transfer within forty-eight (48) hours after receipt of the applicable Concur
billing summary.
 
8.3.3 Notwithstanding termination of this Agreement, ADP’s monthly payment
obligations under this Section 8.3 shall continue in full force and effect with
respect to Concur Service Fees for each ADP-acquired Client that ordered Concur
Products under an ADP User Agreement prior to the expiration or termination of
this Agreement, through the earlier of the following dates: (i) the date that
Concur’s obligation to provide services under such ADP User Agreement terminates
in accordance with the terms of this Agreement; or (ii) the date of the first
regularly-scheduled Concur billing summary (described in Section 8.3.2) that is
at least 30 days after the date that Concur receives written notice from ADP
requesting Concur to cease providing such services to such client.”
 
15.
 
Section 9 of the Agreement is hereby amended by: (a) identifying the existing
text as Section 9.1; (b) inserting the phrase “with less [ * * * ]” immediately
after the phrase “ADP Client” contained therein; and (c) adding the following
new section 9.2 thereto:

 
“9.2 Concur will pay ADP the referral fees specified in the attached Exhibit F
when due to ADP pursuant to the provisions of Exhibit F in connection with the
referral of Qualified Leads as defined therein.”



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



7



--------------------------------------------------------------------------------

 
16.
 
Section 11 of the Agreement is hereby amended by adding the following new
Section 11.5 to the end thereof:

 
“11.5 Product Oversight. During, the term of this Agreement, ADP and Concur
shall conduct [ * * * ] meetings, which may take place telephonically, to
discuss issues relating to this Agreement, including but not limited to sales
results, product issues/limitations/enhancements, the implementation process,
client support services, backlog and client losses. ADP and Concur shall use
reasonable efforts to keep each other informed as to any material problems
encountered with the Concur Products and any suggested modifications or
enhancements to the Concur Products. [ * * * ].”
 
17.
 
Section 12.1 of the Agreement is hereby amended by deleting the date [ * * * ]
contained therein and replace such date with [ * * * ].

 
18.
 
Section 12.5 of the Agreement is hereby amended by deleting the text of this
section in its entirety and replacing it with the following text:

 
“For each ADP User Agreement under which Concur is obligated to provide services
pursuant to Section 8.3 above as of the date of the expiration or termination of
this Agreement (an “Existing ADP User Agreement”), Concur shall continue to
provide such services to the applicable ADP-acquired Client for a period of [ *
* * ] after such expiration or termination of this Agreement in a manner, scope
and quality consistent with the terms of this Agreement as may be amended, in
writing, from time to time in effect immediately prior to such termination or
expiration, so long as ADP remits timely payment to Concur for such services and
remains current in the payment of all other sums due to Concur hereunder;
provided, however, that such obligation shall not apply if this Agreement is
terminated by Concur pursuant to Section 12.3(b) above or upon the occurrence of
the Transition Effective Date described in Section 12.7.3 below.”
 
19.
 
Section 12.7 of the Agreement is hereby amended by: (a) identifying the existing
text as Section 12.7.1; and (b) adding the following new sections to the end of
such section:

 
“12.7.2 Termination of Rights. Upon expiration or termination of this Agreement
for any reason, all rights granted to ADP hereunder shall cease, except as
otherwise set forth in this Section 12 and in any survival provisions.
 
12.7.3 Transition Services.
 
(a) Transition Process. If this Agreement is terminated by ADP pursuant to a
Triggering Event (as defined below), then ADP may commence the process for
transition services under this Section 12.7.3 by providing Concur with a written
notice (in accordance with Section 16.3 below) after the occurrence of a
Triggering Event, which notice specifies ADP’s desire to pursue transition
services under this Section 12.7.3 (the “Transition Notice”). For purposes of
this Agreement, the following terms shall have the meanings as set forth below:
 
(i)    “Triggering Event” means the termination of this Agreement by ADP under
Section 12.3 above due to any of the following events: (1) Concur ceases to do
business, or otherwise terminates its business operations; (2) Concur has
generally failed to provide the Concur Products services and support required
hereunder to the ADP-acquired Clients as a group for reasons other than as a
result of a proper termination



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



8



--------------------------------------------------------------------------------

or expiration of such services hereunder, and has not remedied such failure
within 90 days of receiving written notice of such failure from ADP; (3) Concur
seeks liquidation of its assets under any bankruptcy, receivership, creditors
arrangement, composition or comparable proceeding (or if any such proceeding is
instituted against Concur) and such proceeding not dismissed within 90 days
after commencement; or (4) Concur seeks reorganization under any bankruptcy,
receivership, creditors arrangement, composition or comparable proceeding (or if
any such proceeding is instituted against Concur) and the following events
occur: (A) Concur as debtor-in-possession or Concur’s trustee in bankruptcy
formally rejects this Agreement as an executory contract, and (B) in response to
the event described in clause (A), above, ADP formally elects to retain its
rights under this Agreement in accordance with the provisions of applicable law.
 
(ii)    “Transition Effective Date” means the date that is five (5) business
days after Concur’s receipt of a Transition Notice following a Triggering Event,
unless Concur disputes the occurrence of a Triggering Event in accordance with
Section 12.7.4 below and provides ADP with a written notice of such dispute
within such five-business day period.
 
(b) Limited Transition Rights. Concur hereby grants to ADP [ * * * ] right to [
* * * ] only after the occurrence of the Transition Effective Date and solely
for the purpose of [ * * * ].
 
(c) Transfer of Data. Upon the Transition Effective Date, Concur shall, upon the
written request of ADP, promptly provide ADP with a complete copy (by download
if practicable) of all data of the ADP-acquired Clients under Existing ADP User
Agreements that is used by Concur in the provision of Concur Product services to
such clients. The copy of data shall be provided in such formats as ADP shall
reasonably request. ADP shall reimburse Concur for all costs reasonably incurred
by Concur in order to provide such copy of data.
 
(d) Concur Personnel. Upon the Transition Effective Date, Concur shall provide
ADP with consulting services [ * * * ] knowledgeable in the provision of Concur
Products to provide [ * * * ] to enable ADP to provide the transition services
specified in Section 12.7.3(b) above. [ * * * ] At the reasonable request of
ADP, Concur shall replace a consultant with another available consultant who is
reasonably satisfactory to ADP. ADP shall pay Concur for such consulting
services at [ * * * ] for such consultants for the work performed for ADP, plus
agreed upon out-of-pocket expenses. Concur shall invoice ADP twice monthly for
such consultants and ADP shall pay all correct invoices promptly upon receipt of
such invoices. Additionally, nothing in this Agreement shall restrict [ * * * ]
knowledgeable in the Concur Products.
 
(e) [ * * * ]
 
(f) Additional Transition Assistance. Upon the Transition Effective Date, and at
ADP’s written request, Concur shall, at ADP’s expense as specified in Section
12.7.3(d) above, (1) provide assistance [ * * * ] for purposes of enabling ADP
to perform the transition services specified in Section 12.7.3(b) above, and (2)
provide assistance as reasonably requested by ADP to assist ADP in its efforts [
* * * ], for purposes of enabling ADP to perform the transition services
specified in Section 12.7.3(b) above.



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



9



--------------------------------------------------------------------------------

 
12.7.4 Disputes Regarding Triggering Events. If, after receiving a Transition
Notice, Concur disputes whether ADP had the right to terminate this Agreement
pursuant to Section 12.7.3 due to a Triggering Event (or whether a Triggering
Event had in fact occurred), then Concur may submit the dispute to binding
arbitration by delivering a written demand for arbitration to ADP within five
(5) business days after its receipt of the Transition Notice, which written
demand shall have the effect of placing a stay on the occurrence of the
Transition Effective Date until the dispute is resolved through arbitration.
Such dispute will be subjected to binding arbitration before a panel of three
(3) independent arbitrators who are experienced in commercial litigation
involving the licensing and distribution of software products. Such arbitration
shall be held in [ * * * ], in accordance with the then-current Commercial
Arbitration Rules of the American Arbitration Association, as modified to be
consistent with this Section. Such arbitrators shall be selected by mutual
agreement of the parties, or failing such agreement within five (5) business
days after delivery of the original written demand for arbitration, each party
shall select one arbitrator and the two selected arbitrators shall mutually
agree upon the selection of a third arbitrator within ten (10) business days
from delivery of the original written demand for arbitration. The arbitrators
shall have the authority to require the submission (at a hearing or otherwise)
of such documents, information, testimony, and other items as the arbitrators
may deem necessary to make a fair and reasonable decision. Within twenty (20)
days after the appointment of the arbitrators, the arbitrators will render a
written decision. The arbitrators shall be limited to addressing the issues
described in this Section. Upon issuance of a written decision of the
arbitrators finding the occurrence of a Triggering Event, the stay on the
occurrence of the Transition Effective Date shall be automatically lifted and
ADP may immediately pursue the rights set forth in this Section 12.7. A judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof and shall constitute a final adjudication of all matters
submitted to arbitration. The parties shall share equally in the costs of the
arbitration, provided that each party shall be responsible for its own costs
(including its attorneys’ fees and related legal expenses).”
 
20.
 
The text of Section 12.8 of the Agreement is hereby amended by deleting such
text in its entirety and replacing it with the following text:

 
“The provisions of Sections 5.1, 6.3, 7.3, 8, 11.3, 12.4, 12.5, 12.6, 12.7,
12.8, 13, 14, 15 and 16 (and any other obligations which would reasonably
survive termination of the Term), shall survive the termination of this
Agreement for any reason.”
 
21.
 
The Exhibits to the Agreement are hereby amended as follows:

 

 
(a)
 
Exhibits A and B to the Agreement shall remain in effect as is, until modified
in accordance with the terms of the Agreement.

 

 
(b)
 
Exhibit C to the Agreement is deleted in its entirety and replaced with the
attached Exhibit C.

 

 
(c)
 
Exhibit D of the Agreement is deleted in its entirety and replaced with the
attached Exhibit D.

 

 
(d)
 
Exhibit E of the Agreement is deleted in its entirety and replaced with the
attached Exhibit E.

 

 
(e)
 
The Agreement is modified by adding the attached Exhibit F.

 
All other terms and conditions of the Agreement shall remain in full force and
effect. In the event of any conflict between the terms and



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



10



--------------------------------------------------------------------------------

conditions of this Addendum and the terms and conditions of the Agreement, this
Second Addendum shall prevail. The terms defined in the Agreement and used in
this Second Addendum shall have the same respective meanings as set forth in the
Agreement, unless clearly otherwise defined in this Second Addendum.
 
22.
 
The title of the Agreement is hereby amended by deleting the word
“Representative” therefrom.

 
IN WITNESS WHEREOF, this Second Addendum to the Agreement is hereby executed by
an authorized representative of each Party hereto as of the date first above
written.
 
ADP, INC.
 
CONCUR TECHNOLOGIES, INC.
By:
 
/s/    GEORGE STOECKERT

--------------------------------------------------------------------------------

 
By:
 
/s/    KYLE R. SUGAMELE

--------------------------------------------------------------------------------

Name:
 
George Stoeckert

--------------------------------------------------------------------------------

 
Name:
 
Kyle R. Sugamele

--------------------------------------------------------------------------------

Title:
 
President – Major Accts. Div.

--------------------------------------------------------------------------------

 
Title:
 
V.P. and General Counsel

--------------------------------------------------------------------------------

 
 



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



11



--------------------------------------------------------------------------------

EXHIBIT C
 
User Agreements
 
Exhibit C-1:
  
Services Agreement (ADP Expense Expert Services—[ * * * ]), which is for use as
the Concur User Agreement [ * * * ].
Exhibit C-2:
  
Services Agreement (ADP Expense Expert Services), which is for use as the ADP
User Agreement [ * * * ].



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



12



--------------------------------------------------------------------------------

 
EXHIBIT D
 
Pricing
 
I.    Initial Concur Service Fees
 
The pricing set forth below shall apply for the transactions described in
Section 8.3 of the Agreement, unless the requirements of Exhibit E are satisfied
for a given ADP-acquired Client of an ADP User Agreement, in which case the
pricing set forth in Section II below shall apply to that ADP-acquired Client.
 
[ * * * ]
 
(1)
 
The fees set forth in the above pricing model are calculated on a [ * * * ]
basis for the transactions described in Section 8.3 of the Agreement. For
clarification, such fees are not calculated on a [ * * * ] basis by [ * * *].



 
II.    Concur Service Fees If Requirements of Exhibit E Are Satisfied
 
The pricing set forth below shall apply to a given ADP-acquired Client of a
transaction described in Section 8.3 of the Agreement if the requirements of
Exhibit E are satisfied for such client.
 
[ * * * ]
 
(1)
 
The fees set forth in the above pricing model are calculated on a [ * * * ]
basis for the transactions described in Section 8.3 of the Agreement. For
clarification, such fees are not calculated on a [ * * * ].

 



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



13



--------------------------------------------------------------------------------

 
EXHIBIT E
 
[ * * * ]
 
This Exhibit sets for the requirements for: (i) [ * * * ] described in Section
8.2.2 of the Agreement for those ADP-acquired Clients that purchased Concur
Products under Concur User Agreements; and (ii) [ * * * ] described in Section
8.3 and Exhibit D of the Agreement for those ADP-acquired Clients that purchased
Concur Products under ADP User Agreements.
 
Beginning [ * * * ], as of the last day of each month, [ * * * ] will determine
whether the following criteria have been met:
 
[ * * * ]
 
[ * * * ] will make such determinations promptly and will provide a report to [
* * * ] reflecting the details of the determination promptly upon completion of
the determinations.
 
If all these criteria are met, then the revenue share provisions of Section
8.2.2 of the Agreement and the Concur Service Fees set forth in Section II of
Exhibit D of the Agreement shall apply, as applicable, to those ADP-acquired
Clients whose first year anniversary occurs in that month (i.e., 12 months after
the client’s first monthly bill is due) for the following 12 months. If the
criteria are not met, then the [ * * * ] provisions of Section 8.2.1 of the
Agreement and the Concur Service Fees set forth in Section I of Exhibit D of the
Agreement shall apply, as applicable, to such clients. At the second anniversary
for such clients, the same criteria will be used and measured, and if they are
met, then the [ * * * ] provisions of Section 8.2.2 of the Agreement and the
Concur Service Fees set forth in Section II of Exhibit D of the Agreement shall
apply, as applicable, to such clients; otherwise, the [ * * * ] provisions of
Section 8.2.1 of the Agreement and the Concur Service Fees set forth in Section
I of Exhibit D of the Agreement shall apply, as applicable, to such clients. The
procedure will continue for the third anniversary for such clients, and so on.
The foregoing criteria shall only apply to ADP-acquired Clients under Concur
User Agreements and ADP-acquired Clients under ADP User Agreements signed on or
after [ * * * ] (excluding renewal agreements if the original agreement was
signed prior to [ * * * ]).

--------------------------------------------------------------------------------

 
*
 
For purposes of item 1, [ * * * ]. Item 1 shall only apply during the Term of
the Agreement.

 

 
**
 
For purposes of item 2, the [ * * * ] shall be calculated based on [ * * * ].

 

 
        
 
[ * * * ]

 

 
        
 
Item 2 shall only apply during the Term of the Agreement [ * * * ].

 

 
***
 
Item 3 shall only apply during the Term of the Agreement.

 



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



14



--------------------------------------------------------------------------------

 
EXHIBIT F
 
Sales Referral Terms
 
This Exhibit pertains to and is made a part of the Joint Marketing and Sales
Representative Agreement (the “Agreement”) between Concur and ADP. All undefined
capitalized terms herein shall have the meanings ascribed to such terms as set
forth in the Agreement. In the event that any terms of this Exhibit are
inconsistent with the terms of the Agreement, then the terms of this Exhibit
shall control.
 
1.    DEFINITIONS
 
1.1
 
“Concur License Transaction” means the direct license of the Concur Expense
and/or Concur Payment software by Concur to a Concur customer through a
traditional software license agreement, which software is intended to be
operated on servers maintained by the customer or by a third party on the behalf
of the customer.

 
1.2
 
“Concur Hosted Subscription Transaction” means Concur’s provision of the
following services directly to a given Concur customer pursuant to the terms of
an agreement between Concur and such customer: (a) the provision of remote
access to Concur Expense software as a service through the Internet or other
means on a dedicated basis for the customer’s internal business use, as opposed
to providing such access on a shared basis simultaneously to multiple customers
(such share basis is the ASP model of Concur Expense, as opposed to the Hosted
Subscription model); and (b) the provision of the application hosting and
application management of such Concur Expense software for such customer,
including the management of the enabling application infrastructure for such
Concur Expense software; but specifically excluding any transaction in which the
Concur Expense software utilized for such services are loaded on servers
maintained by the customer or by a third party on behalf of such customer.

 
1.3
 
“Lead” means a Prospect specified on a Lead Referral Worksheet in the form
attached to this Exhibit.

 
1.4
 
“Qualified Lead” means a Lead that is accepted as set forth in Section 2.2
below.

 
1.5
 
“Prospect” means a potential Concur Customer.

 
1.6
 
“Concur Customer” means an entity that is authorized by Concur by a license or
any other agreement to use Concur’s Concur products or services for such
customer’s own internal business purposes in a Concur License Transaction or
Concur Hosted Subscription Transaction.

 
2.    LEAD SUBMISSION
 
2.1
 
In order to receive a commission in connection with the referral of a Lead, ADP
must complete and submit to Concur a “Lead Referral Worksheet” in the form
attached to this Exhibit for each sales opportunity for a Concur License
Transaction or Concur Hosted Subscription Transaction that ADP identifies for
Concur. Each Lead Referral Worksheet must be completed in full. A Lead Referral
Worksheet can be submitted in either a paper or electronic form. At least one of
the Prospect contacts listed on the Lead Referral Worksheet MUST be a
management-level employee in the Prospect’s organization that has
decision-making authority regarding the procurement of Concur’s products or
services.

 
2.2
 
Leads must be submitted in writing by ADP and shall be deemed accepted by Concur
unless rejected within [ * * * ] from the date of receipt by Concur of the
applicable Lead Referral Worksheet. Concur may reject a Lead Referral Worksheet
if, as of the date that the Lead Referral Worksheet was received by Concur: (i)
the Prospect is in possession of a current proposal (i.e., a proposal that has
not expired) from Concur; (ii) the Prospect has had one or more face-to-face



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



15



--------------------------------------------------------------------------------

meetings or substantial communications with Concur representatives [ * * * ] the
date of receipt of the applicable Lead Referral Worksheet; (iii) Concur has
already received a Lead Referral Worksheet or functionally similar document for
that Prospect from a third party with respect to Concur’s products or services;
or (iv) Concur has already established a business relationship with the Prospect
under a current written agreement between Concur and such Prospect.
 
3.    REFERRAL FEES
 
3.1
 
Referral fees shall be payable by Concur to ADP on each Lead accepted by Concur
during the term of this Agreement that results in an executed written agreement
between Concur and the Prospect, provided that such agreement is executed on or
before the “Lead Expiration Date” (as defined below). For each Concur License
Transaction, the Lead Expiration Date shall be [ * * * ] after the date the Lead
is accepted by Concur. For each Concur Hosted Subscription Transaction, the Lead
Expiration Date shall be [ * * * ] after the date the Lead is accepted by
Concur.

 
3.2
 
Subject to the terms of the Agreement and this Exhibit, the referral fee amount
shall be calculated as follows:

 
3.2.1
 
For each Lead resulting in an executed written agreement between Concur and a
Prospect for a Concur License Transaction, the referral fee amount will be [ * *
* ] collected by Concur under such agreement (less deductions for third party
charges paid by Concur for transportation, shipping, handling, taxes, insurance,
duties and other government and “pass-through” charges, deductions for credits
and refunds and any third party royalties and fees paid by Concur with respect
to such license and excluding fees and expenses attributable to the provision of
third-party software and products) [ * * * ] beginning on the commencement date
of such agreement; provided that in no event will the referral fee include any
fees or expenses billed or collected from consulting, support, maintenance,
technical support, training or other types of services or for any fees or
expenses billed or collected that are received by a party other than Concur.

 
3.2.2
 
For each Lead resulting in an executed written agreement between Concur and a
Prospect for a Concur Hosted Subscription Transaction, the referral fee amount
will be [ * * * ] collected by Concur [ * * * ] beginning on the commencement
date of such agreement (less deductions for third-party charges paid by Concur
for transportation, shipping, handling, taxes, insurance, duties and other
government and “pass-through” charges, deductions for credits and refunds and
any third-party royalties and fees paid by Concur with respect to such
agreement).

 
4.    PAYMENT TERMS
 
4.1
 
Concur will pay referral fees due to ADP hereunder only if Concur collects the
underlying fees upon which such referral fees are based. Concur will pay such
referral fees to ADP [ * * * ] following the end of each [* * * ] in which such
underlying fees are collected.

 
5.    OTHER RESPONSIBILITIES
 
5.1
 
Concur will [ * * * ] following the end of [ * * * ] of all accepted and
rejected Leads submitted by ADP along with [ * * * ] associated customer
agreement fee booking and collections.



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



16



--------------------------------------------------------------------------------

 
6.    LEAD REFERRAL WORKSHEET
 
[ * * * ]
 



**Note:  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



17